Title: To Thomas Jefferson from Samuel Smith, 15 September 1801
From: Smith, Samuel
To: Jefferson, Thomas


Sir/
Baltimore 15. septr. 1801
I Congratulate you on the Compleat Success of the Republican Candidates for Electors of the senate of Maryland—this Secures us a Majority in the senate of the U.S.—
I have a Letter from Mr. Dent mentioning that Mr. Merideth will resign the office of Treasurer, & requesting that I would mention to you his Wish to fill that office—from my knowledge of Mr. Dent, I believe no Man more worthy of an appointment than he is—He is honest upright & of a Character unimpeached—He has been in public Life from 21 Years & is fully equal to the Post of Treasurer. the appointment would gratify Maryland & would reward him for the firmness of his Conduct on the late trying Occasion
The arrival of our squadron at the Critical Moment in the Mediterranean has silenced the Bablers on that subject—The Philadelphia will keep the Tripolitan Admiral in Port until the Boston shall arrive—I believe the Treaty is ratified in France—I am sir
with real Esteem Your friend & servt.
S. Smith
